Citation Nr: 0121007	
Decision Date: 08/17/01    Archive Date: 08/27/01

DOCKET NO.  96-23 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased disability evaluation for a right 
wrist disorder, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel



INTRODUCTION

The veteran had active service from June 1977 to July 1997 
and from June 1989 to June 1995.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office in Chicago, Illinois 
(RO) which denied the benefit sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's right wrist disorder is moderate incomplete 
paralysis of the median peripheral nerve.

3.  The veteran's right wrist disorder is not productive of 
ankylosis, nor is it productive of limitation of motion with 
dorsiflexion of less than 15 degrees.


CONCLUSION OF LAW

The criteria for a 30 percent disability evaluation for a 
right wrist disorder have been met.  38 U.S.C.A. § 1155 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.321, 4.1-4.14, 
4.40-4.46, 4.124a, Diagnostic Code 8515 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that the current disability 
evaluation assigned for his right wrist disorder does not 
accurately reflect the severity of that disability.  
Specifically, the veteran asserts that his disability should 
be evaluated as 30 percent disabling because he is 
experiencing limitation of motion, numbness, and pain.

As a preliminary matter, the Board finds that all relevant 
facts have been properly and sufficiently developed and that 
no further assistance to the appellant is required in order 
to comply with the duty to assist as mandated by the Veterans 
Claims Assistance Act.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000).  In 
this regard, the Board notes that VA fulfilled its duty to 
assist the veteran by obtaining and fully developing all 
relevant evidence necessary for an equitable disposition of 
the issue on appeal.  The RO afforded the veteran two VA 
examinations, as well as obtained relevant medical records.  
The Statement of the Case provided to the veteran and his 
representative informed him of the pertinent laws and 
regulations and the evidence necessary to substantiate his 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
("[I]f BVA determines that [an] omission . . . did not 
prejudice the claimant or violate VA's statutory duty to 
assist, BVA [can] properly render a decision on the 
appeal....").  As such, the Board finds that the duty to 
assist was satisfied and the case is ready for appellate 
review.

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  See 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1 (2000).  If two ratings are potentially 
applicable, the higher rating will be assigned if the 
disability more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  See 38 U.S.C.A. § 4.3.

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  Thus, it is essential that 
the disability be considered in the context of the entire 
recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  However, where an award of 
service connection for a disability has been granted and the 
assignment of an initial evaluation for that disability is 
disputed, separate evaluations may be assigned for separate 
periods of time based on the facts found.  In other words, 
evaluations may be "staged."  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45; see also 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  In 
addition, with any form of arthritis, painful motion is an 
important factor
of a disability.  The intent of the Rating Schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or maligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  See 38 C.F.R. § 4.59.

Historically, a November 1995 rating decision granted service 
connection for residuals of right wrist surgery and assigned 
a noncompensable disability evaluation.  The veteran filed a 
Notice of Disagreement, a Statement of the Case was issued, 
and the veteran perfected his appeal.  Additional medical 
evidence was associated with the veteran's claims file, and a 
July 1996 rating decision increased the veteran's disability 
evaluation to 10 percent disabling.  As the 10 percent 
disability evaluation is less than the maximum available 
under the applicable diagnostic criteria, the veteran's claim 
for an increased evaluation remains viable on appeal.  See AB 
v. Brown, 6 Vet. App. 35, 38 (1993). 

The evidence of record consists of VA medical records and two 
VA examination reports.  VA medical records dated July 1995 
through March 1999 are of record.  A January 1996 record 
shows that the veteran complained of numbness of the first 
three digits of the right hand and aching in his right 
forearm.  A May 1996 record states that examination showed 
decreased hand grip of the right hand and diagnosed the 
veteran with paresthesia of the right hand.  The record also 
notes that an electromyogram was negative for definitive 
evidence of carpal tunnel syndrome.  An August 1996 record 
gives a history of weakness, pain, and persistent median 
nerve paresthesias.  Examination showed a tender scar, 
decreased flexion and extension, and no evidence of 
crepitance.  An October 1996 radiology report showed a small 
cyst within the lunate and post-traumatic or degenerative 
changes.  A record dated January 1997 shows that the 
veteran's gross grip strength was 100 in the left hand and 20 
in the right hand with pain.   A radiology report dated 
February 1997 showed several small bony fragments adjacent to 
the lunate and capitata with a slight widening of the joint 
space between the lunate and scaphoid.  No evidence of a 
fracture, dislocation, or lunate sclerosis was found.   A 
March 1997 record states that the veteran was diagnosed with 
deQuervain's disease, and noted that the veteran was issued a 
right thumb splint and was shown stretching exercises.  The 
record also notes that the veteran is postal worker and right 
hand dominant.  

Records dated December 1997 are negative for complaints of 
numbness and tingling in the right hand, but note that the 
veteran has right wrist pain.  January 1998 records show that 
the veteran complained of small areas of numbness, but stated 
that his symptoms were otherwise gone.  July 1998 records 
state that the veteran complained of dorsal wrist pain and 
noted a history of scapulolunate ligament reconstruction.  A 
January 1999 x-ray report showed a 5-millimeter scapholunate 
space and a small degenerative cyst within the lunate.  
Another record dated January 1999 shows the veteran had right 
wrist extension to 15 degrees, flexion to 15 degrees, radial 
deviation to 15 degrees, ulnar deviation to 20 degrees.  The 
veteran also underwent right wrist arthroscopy in January 
1999, whereupon he was diagnosed with diffuse radioscaphoid 
arthritis.  Further, a March 1999 record notes that the 
veteran stated that he had occasional pain.  Examination 
revealed that the veteran had range of motion of 25 degrees 
palmar flexion to the right and 55 degrees to the left, 40 
degrees extension to the right and 60 degrees to the left, 40 
degrees ulnar deviation to the right and 50 degrees to the 
left, and 25 degrees radial deviation to the right and left.

The veteran was afforded a VA examination in August 1995.  
According to the examination report, the veteran related that 
he had reconstruction of the dorsal side of the right hand 
due to a deteriorated ligament in 1994.  The veteran 
complained of limited range of motion of the right hand, an 
inability to throw or lift with the right hand, and frequent 
tingling in the right hand.  The examiner noted that the 
veteran is right-handed.  Physical examination revealed a 5-
centimeter scar on the back of the veteran's right hand.  
Range of motion was 20 degrees flexion, 25 degrees extension, 
20 degrees radial deviation, and 20 degrees ulnar deviation.  
The diagnosis was status post surgery of the ligament in the 
back of the right hand.  

The veteran was afforded another VA examination in June 1997.  
According to the examination report, the veteran related the 
same history of reconstruction surgery.  The veteran also 
related that since the surgery, he developed increasing pain 
and numbness in the right wrist and hand.  Physical 
examination revealed extension of 35 degrees on the right 
compared with 60 degrees on the left, palmar flexion of 25 
degrees on the right and 60 degrees on the left, ulnar 
deviation of 20 degrees on the right and 40 degrees on the 
left, and radial deviation of 15 degrees on the right and 40 
degrees on the left.  The veteran also had tenderness over 
the dorsal aspect of the wrist.  The examiner noted that the 
veteran was able to oppose the tip of his thumb to his 
fingertips, but could not maintain opposition to resistance 
or oppose his fingertips to the median crease of his palm.  
The examiner also noted that the veteran had no range of 
motion when resistance was applied and that the veteran had 
reduced grip strength in the right hand.  The diagnosis was 
status post reconstruction of the right scapholunate ligament 
with residual decreased range of motion and strength, as well 
as discomfort and fatigue upon repeat use.

Presently, the veteran's right wrist disorder is rated as 10 
percent disabling pursuant to 38 C.F.R. § 4.12a, Diagnostic 
Code 8515.  A 10 percent disability rating is warranted for 
mild incomplete paralysis of the median nerve of the major 
hand.  See 38 C.F.R. § 4.124a, Diagnostic Code 8515.  A 30 
percent disability evaluation is assigned where there is 
moderate incomplete paralysis of the median nerve of the 
major hand.  Id.  For the next higher 50 percent disability 
evaluation, there must be severe incomplete paralysis of the 
median nerve of the major hand.  Id.

Upon reviewing the rating criteria in relation to the 
evidence for consideration, the Board finds that the 
veteran's disability is more severe than currently evaluated, 
and that a 30 percent disability evaluation is warranted.  
The objective clinical evidence of record indicates that the 
veteran experiences decreased range of motion and grip 
strength in his right wrist and hand, compared to his left 
wrist and hand.  In addition, the veteran experiences pain 
and numbness, along with fatigue upon repeat use.  And, while 
the veteran is able to oppose the tip of his thumb to his 
fingertips, he was unable to oppose his fingertips to the 
median crease of the palm.  Further, the veteran has no range 
of motion when resistance is applied and uses a right thumb 
splint.  Therefore, the Board finds that reasonable doubt 
should be resolved in the veteran's favor and concludes that 
the veteran's right wrist disorder more closely approximates 
the criteria for a 30 percent disability evaluation.  
However, although the Board finds that a 30 percent rating is 
warranted, the preponderance of the evidence is against a 
rating in excess of 30 percent.  See 38 C.F.R. § 4.3.  See 
also Gilbert v. Derwinski, 1 Vet App. 49, 55 (1990).

In reaching this decision, the Board also considered other 
applicable rating criteria, including 38 U.S.C.A. § 4.71a, 
Diagnostic Code 5214.  With regard to the criteria for 
ankylosis of the wrist, there is no evidence of ankylosis of 
the veteran's right wrist.  Ankylosis is the "[s]tiffening 
or fixation of a joint as the result of a disease process, 
with fibrous or bony union across the joint."  See Dinsay v. 
Brown, 9 Vet. App. 79, 81 (1996) (citing Stedman's Medical 
Dictionary 87 (25th ed. 1990)). The medical evidence does not 
show that the veteran's right wrist is stiff or that the 
veteran has a fixed deformity of the right wrist.  As such, 
the Board does not believe that an evaluation in excess of 30 
percent under Diagnostic Code 5214 is warranted.  
Furthermore, although the Board acknowledges that the veteran 
has been diagnosed with diffuse radioscaphoid arthritis, the 
Board notes that there is no basis for a higher disability 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5215, as 
the highest available rating for limitation of motion of the 
wrist is 10 percent. 

In concluding that the veteran is not entitled to a 
disability evaluation in excess of 30 percent for a right 
wrist disorder, the Board has also considered whether the 
veteran is entitled to a higher disability evaluation on the 
basis of functional loss due to pain pursuant to DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The Board acknowledges that 
the veteran's right wrist disorder is symptomatic, and that 
he reports pain, numbness, and limitation of motion.  
However, the Board finds that the veteran's current 30 
percent disability rating contemplates pain and limitation of 
motion.  Therefore, there is no objective clinical indication 
that his symptoms result in any additional functional 
limitation to a degree that would support a rating in excess 
of the currently assigned 30 percent disability rating.

Finally, the Board has considered whether the veteran is 
entitled to an increased disability evaluation on an extra-
schedular basis.  However, the Board concludes that the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that his right wrist 
disorder, standing alone, has resulted in marked interference 
with employment or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of the regular rating schedule standards.  Rather, it appears 
from the record that the veteran is currently employed and 
has only missed work to undergo the arthroscopy of his right 
wrist.  As such, there is no evidence of marked interference 
with the veteran's employment.  Accordingly, the Board finds 
that the criteria for submission for assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) have not 
been met.

In conclusion, the Board finds that the preponderance of the 
evidence is in favor of a finding of entitlement to a 
disability evaluation of 30 percent for a right wrist 
disorder.


ORDER

Subject to the provisions governing the award of monetary 
benefits, an evaluation of 30 percent for a right wrist 
disorder is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

